Filed 2/26/21 P. v. Renfro CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078169

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. RIF122094)

RICK WILLIAM RENFRO,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
John D. Molloy, Judge. Affirmed.
         Rachel Varnell, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

         In 2009, a jury convicted Rick William Renfro of robbery (Pen. Code,1
§ 211) and willful infliction of corporal injury (§ 273.5, subd. (a)). The court
sentenced Renfro to an indeterminate term of 50 years to life in prison.




1        All further statutory references are to the Penal Code.
      In January 2020, Renfro filed a petition for resentencing under
section 1170.18 (Proposition 47) requesting resentencing for both convictions.
      The trial court denied the petition by written order finding that the
felony convictions in this case are not eligible for relief under section 1170.18.
      Renfro filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Renfro the opportunity to

file his own brief on appeal, but he has not responded.2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel offers a request in lieu of listing a possible, but not arguable
issue. Counsel asks: “Appellant requests that this Court review appellant’s
petition for resentencing (Penal Code section 1170.18, subd. (f) to determine
whether the trial court erred in denying it.”
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Renfro on this appeal.




2      Any issues that might arise from the denial of the resentencing petition
in this case are issues of law, not involving the facts of the underlying
offenses. Therefore, we will omit the traditional statement of facts.
                                        2
                               DISPOSITION
      The order denying Renfro’s petition for resentencing under
section 1170.18 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




DO, J.




                                     3